DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/11/2022 is acknowledged.  The traversal is on the ground(s) that the all the claims together would not put undue burden on the Examiner.  This is not found persuasive because Group II has method claims for the fabrication of the invention that would require a different field of search in at least B32B 9/046 and B32B 9/00.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 150, and 142 .  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 132b and 134a. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Specification
The disclosure is objected to because of the following informalities:
Para. 006 cites “that also make the pest resting structure assembly” but the invention is a pet resting structure, not pest.
Para. 0026 cites “structure100” which needs a space in between the word and number. 
Para. 0033 cites “fastening hooks 144a and 144bmay be attached” which needs a space between 144b and may.
Para. 0033 cites “fastening anchors 146a and 146bmay be attached” which needs a space between 146b and may.
Para. 0033 cites “fastening anchors 148a and 1468may be attached” which needs a space between 148b and may.
Para. 0033 cites “hook 144a was located..” which has a double period. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claims 9 and 10 cites “the recess of claim 8” which makes it unclear if it is still referring back to the pet resting structure of claim 1. The preamble should be consistent to the previous claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (US 2014/0230735) in view of Renforth (US 2017/0079238) and Taro et al. (US 2003/0232556), hereinafter Taro.

a base (bed frame 110), the base (110) including:
a formed foam material (¶0059, base 110 can be formed of a soft foam), wherein the formed foam material includes a rectangular cuboid shape including two parallel base surfaces, wherein at least one base surface includes a recess (base 110 is a rectangular cuboid shape with two parallel base surfaces, wherein at least one base surface includes a recess 114);
a first cover encapsulating the formed foam material (¶0059, base 110 has a fabric cover encapsulating the formed foam material), the first cover including:
at least two fabric layers (Fig. 38, fabric layers 280 and 281), a first layer (280) of the at least two fabric layers having a first surface abutting the formed foam material (Fig. 38, interior side 280 has a first surface that abuts the foam material in pillow component 240, 242) and a second surface abutting a surface of a second layer (281) of the at least two first cover fabric layers (second surface of the first layer 280 abuts a surface of a second layer 281);
a pad (pillow 120) selectively supportable by the base (pillow is supported by the base 110), the pad including:
a cushioning material (¶0059, pillow 120 is formed of a foam material);
a second cover encapsulating the cushioning material (¶0059, pad 120 has a fabric cover), the second cover including:
at least two fabric layers (interior layer and exterior layer), a first layer (interior layer) of the two layers having a first surface abutting the cushioning material (inner 
at least one fastener, wherein the fastener is selectively securable to at least one selected from a group consisting of the base and the pad (¶0091, pad 120 can be selectively securable to the base 110 via Velcro, a zipper mechanism, a button mechanism, or any other selective fastener).
Coulter does not appear to teach of a non-slip layer abutting at least a portion of the second layer of the at least two fabric layers, wherein the non-slip layer comprises a permeable, non-slip material.
Renforth is in the field of pet beds and teaches of (Fig. 4) a non-slip layer (non-slip structure 30) abutting at least a portion of the second layer (Fig. 8, external layer 28) of the at least two fabric layers (external layer 28 and interior layer 26) (¶0021, non-slip layer 30 abuts an external layer 28 made up of a thin fabric). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coutler to incorporate the teachings of Renforth to have a non-slip layer abutting the second layer in order to prevent the base from moving around and from slipping when an animal is trying to get on the base. 
Taro is in the field of non-slip materials and teaches wherein the non-slip layer comprises a permeable, non-slip material (Abstract, structure is a non-slip, moisture vapor permeable material).


Regarding claim 4, Coulter as modified teaches of the invention in claim 1, and wherein at least one vertex of the rectangular cuboid is rounded (Fig. 1, each vertex of the rectangular cuboid is rounded).

Regarding claim 5, Coulter as modified teaches of the invention in claim 1, and wherein the at least one fastener includes a first fastener of a first configuration and a second fastener of a second configuration (¶0091, pad 120 can be selectively securable to the base 110 via Velcro, a zipper mechanism, a button mechanism, or any other selective fastener; ¶0086, the Velcro can have a first configuration with hooks such as Velcro hooks 250, 252 and a second complimentary attachment mechanism that mates with the first attachment mechanism such as Velcro loops 260, 262).

Regarding claim 6, Coulter as modified teaches of the invention in claim 5, and wherein the first fastener is a male configured hook (¶0086, the Velcro can have a first configuration with hooks such as Velcro hooks 250, 252).

Regarding claim 7, Coulter as modified teaches of the invention in claim 6, and wherein the second fastener is a female configured anchor and capable of interacting 

Regarding claim 8, Coulter as modified teaches of the invention in claim 1, and wherein the recess (cavity 114) includes a rectangular cuboid shape (recess 114 is a rectangular cuboid shape) comprising:
a support face (bottom face facing the floor of the recess 114);
an open face parallel to the support face (top face of the recess 114 facing upwards and is parallel to the support face);
a plurality of internal faces perpendicular to the support face (walls surrounding the recess are perpendicular to the support face).

Regarding claim 9, Coulter as modified teaches of the invention in claim 8, and herein the plurality of internal faces perpendicular to the support face includes four internal faces perpendicular to the support face (four walls surrounding the recess perpendicular to the support face).

	Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (US 2014/0230735) as modified by Renforth (US 2017/0079238) and Taro (US 2003/0232556), as applied to claim 1 and 8 above, and further in view of Woolf (US 2020/0315130).

Woolf is in the field of pet beds and teaches of (Fig. 9) wherein the second layer (outer surface 134) of the first cover (case 100) comprises a waterproof or water resistant material (¶0040, the outer surface 134 may be formed of a material that has properties such as water resistance and waterproof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulter to incorporate the teachings of Woolf to have the second layer of the first cover be comprised of a waterproof or water resistant material in order to prevent the structure from retaining moisture and make it easier to clean. 

Regarding claim 3, Coulter as modified teaches of the invention in claim 1, but does not appear to teach of wherein the second layer of the second cover comprises a waterproof or water resistant material.
Woolf teaches of wherein the second layer of the second cover (Fig. 2, outer layer of cover 200) comprises a waterproof or water resistant material (¶0045, cover 200 may be formed of a water resistant material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulter to incorporate the teachings of Woolf to have the second layer of the second cover to comprise a water resistant 

Regarding claim 10, Coulter as modified teaches of the invention in claim 8, but does not appear to teach of wherein the support face includes a plurality of ridge features.
Woolf teaches of wherein the support face includes a plurality of ridge features (Fig. 2, ribs 312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulter to incorporate the teachings of Woolf to have the support face include a plurality of ridge features in order to provide comfort and/or structural support as motivated by Woolf in para. 0047. 

Regarding claim 11, Coulter as modified teaches of the invention in claim 1, but does not appear to teach of wherein the first cover includes a panel having a plurality of ridge features.
Woolf teaches of wherein the first cover (surface of fluid-filled bladder 300) includes a panel (bottom face of the recess) having a plurality of ridge features (ribs 312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulter to incorporate the teachings of Woolf to have the first cover include a panel having a plurality of ridge features in order to provide comfort and/or structural support as motivated by Woolf in para. 0047. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647